Exhibit 10.1







NINTH AMENDMENT TO

INVESTMENT AGREEMENT




This Ninth Amendment to Investment Agreement (“Amendment”) is made as of the
24th day of October, 2013 by and between Desert Hawk Gold Corp., a Nevada
corporation (the “Company”), and DMRJ Group I LLC, a Delaware limited liability
company (the “Investor”).




BACKGROUND




A.

The Company and the Investor are parties to a certain Investment Agreement,
dated as of July 14, 2010, as amended by the Amendment and Waiver dated as of
November 8, 2010, the Second Amendment (the “Second Amendment”), dated as of
February 25, 2011, the Third Amendment (the “Third Amendment”), dated as of
March 11, 2011, and the Fourth Amendment (the “Fourth Amendment”), dated as of
May 3, 2011, the Fifth Amendment (the “Fifth Amendment”), dated as of December
15, 2012, the Sixth Amendment (the “Sixth Amendment”), dated as of January 29,
2012, the Seventh Amendment (the “Seventh Amendment”), dated as of April 30,
2013 and the Eighth Amendment (the “Eighth Amendment”), dated as of July 24,
2013 (as further modified or amended from time to time, the “Investment
Agreement”) pursuant to which, among other things, Investor has made available
to the Company a senior secured term loan credit facility of up to $6,500,000.
 All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Investment Agreement.




B.

The Company has made good faith efforts to obtain the Environmental Permits and
Mining Permits necessary to engage in and conduct the Kiewit Mining Activities
and has informed the Investor of the status of the permit applications on a
continuous basis but the Company has been unsuccessful in obtaining such permits
and as such the Company has not satisfied the Kiewit Milestones.




C.

The parties now wish to further amend the Investment Agreement to, among other
things, extend the maturity date of the loan and permit the Company to receive
in the aggregate funds of up to $100,000 pursuant to the Investment Agreement,
notwithstanding that it has still not satisfied the conditions for a Kiewit
Advance.  

NOW, THEREFORE, with the foregoing Background incorporated by reference herein
and made a part hereof, and in consideration of the premises and other good and
valuable consideration, the receipt to which is hereby acknowledged, and
pursuant to the provisions of Section 9.01 of the Investment Agreement, the
parties hereby agree as follows:




1.

Amendments.  




(a)

Upon the terms and conditions contained herein and the Investment Agreement,
following the date hereof the Company shall be permitted to request, and upon
the delivery of a duly completed Borrowing Notice to the Investor in connection
herewith, the Investor shall, it is sole and absolute discretion, make one (1)
Term Loan Advance per calendar month for the four (4) successive calendar month
commencing in October 2013 in the aggregate principal amount of up to $25,000
per calendar month for an aggregate of up to $100,000, without satisfying the
provisos contained in clauses (ii) and (iv) in the first sentence of Section
2.01 (collectively, the “October 2013 Term Loan Advances”).  The October 2013
Term Loan Advances shall not be deemed to be a Kiewit Advance and as such the
provisions of Sections 2.02(vi), 2.05(b), 2.09, and 3.02(d) shall not apply to
the October 2013 Term Loan Advances.




(b)

The term “Maturity Date” in the Investment Agreement shall be amended to mean
“January 31, 2014.” For avoidance of doubt, all amounts due under the Investment
Agreement, including the Amortization Amount (as defined in the Fourth
Amendment), October Term Loan Advance, January Term Loan Advance, April Term
Loan Advance, May Term Loan Advance, July Loan Advance, Additional July Loan
Advance, and October 2013 Term Loan Advances together with all interest thereon,
are due on the Maturity Date.




(c)

For the sale of clarity, in accordance with the Fifth Amendment and
notwithstanding Section 2.03(a) of the Investment Agreement and the Fourth
Amendment to the contrary (but subject to Section 2.03(b)), the October 2013
Term Loan Advances shall bear interest at a rate of two percent (2%) per month
from the date hereof until such amounts have been paid in full.




(d)

The net proceeds from the October 2013 Term Loan Advances shall be used by the
Company for working capital and ordinary course general corporate purposes not
inconsistent with or prohibited by any covenant in the Transaction Documents





--------------------------------------------------------------------------------




2.

Representations and Warranties.  The Company represents, warrants and covenants
to Investor that:




(a)

All warranties and representations made to the Investor under the Investment
Agreement and the Transaction Documents are true and correct as to the date
hereof unless they specifically relate to an earlier date in which case they
shall be true and correct as of such date, other than as set forth on the
disclosure schedules (the “Updated Disclosure Schedules”) attached hereto (the
numbers of which shall correspond to the numbers of the disclosure schedules to
the Investment Agreement).




(b)

The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.




(c)

The execution by the Company and delivery to the Investor of this Amendment (i)
is not and will not be in contravention of any order of any court or other
agency of government, any law or any other indenture or agreement to which the
Company is a party or the organizational documents of the Company (ii) is not or
will not be in conflict with, or result in a breach of, or constitute (with due
notice and/or passage of time) a default under any such indenture, agreement or
undertaking, and (iii) will not result in the imposition of any lien, charge,
encumbrance of any nature on any property of the Company.




(d)

No Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment.




3.

Effectiveness Conditions.  This Amendment shall be effective (the “Effective
Time”) upon completion of the following conditions precedent (all documents to
be in form and substance satisfactory to Investor and Investor’s counsel):




(a)

execution and delivery by Company to Investor of this Amendment;




(b)

delivery by Company to the Investor of a secretary’s certificate, dated as of
the Effective Time, as to (i) the resolutions adopted by the Board of Directors
approving the transactions contemplated hereby, (ii) the Articles of
Incorporation and the Bylaws of the Company, each as in effect as of the
Effective Time, and (iii) the authority and incumbency of the officers of the
Company executing this Amendment and any other documents required to be executed
or delivered in connection therewith;  and




(c)

execution and/or delivery by Company of all agreements, instruments and
documents requested by Investor to effectuate and implement the terms hereof and
the terms of any document or instrument referenced hereby or to be executed
hereunder.




4.

Expenses.  The Company shall pay any and all costs, fees and expenses of
Investor (including without limitation, attorneys’ fees) in connection with this
Amendment and the transaction contemplated hereby.




5.

No Waiver.  The Investor reserves all of its rights and remedies arising with
respect to any and all defaults or events of defaults under the Transaction
Documents that may be in existence on the date hereof, regardless of whether
such defaults or events of default have been identified, or which may occur in
the future.  The Investor has not modified, is not waiving and has not agreed to
forbear in the exercise of, any of its present or future rights and remedies.
 No action taken or claimed to be taken by the Investor will constitute such a
waiver, modification or agreement to forbear.





2




--------------------------------------------------------------------------------




6.

Ratification of Investment Documents.  Except as expressly set forth herein, all
of the terms and conditions of the Investment Agreement and Transaction
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.  All references to the Investment Agreement shall mean the
Investment Agreement as modified by this Amendment.




7.

Confirmation of Indebtedness.   The Company confirms and acknowledges that as of
October 22, 2013 the Company was indebted to the Investor, without any
deduction, defense, setoff, claim or counterclaim, of any nature, in aggregate
principal and interest (including Amortization Amounts as set forth in the
Fourth Amendment) in the amount of $7,704,043 plus all fees, costs and expenses
incurred to date in connection with the Investment Agreement and the other
Transaction Documents.




8.

Collateral.  Company hereby confirms and agrees that all security interests and
liens granted to Investor pursuant to the Transaction Documents continue in full
force and effect and shall continue to secure the Obligations (as defined in the
Security Agreement), including all liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, under the
Note and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Investor as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.   




9.

No Waivers, Reservation of Rights. Investor has not waived, is not by this
Amendment waiving, and has no intention of waiving, any defaults or Events of
Default which be existing on date hereof or may occur after the date hereof.
 Investor has not agreed to forbear with respect to any of its rights or
remedies concerning any defaults or Events of Default, which may be continuing
as of the date hereof or which may occur after the date hereof.  Investor
reserves the right to exercise all of its rights and remedies, whether arising
under the Investment Agreement, the other Transaction Documents or applicable
law.   Neither this Amendment nor any other agreement entered in connection
herewith or pursuant to the terms hereof shall be deemed or construed to be a
compromise, satisfaction, reinstatement, accord and satisfaction, novation or
release of the Investment Agreement or any of the other Transaction Documents,
or any rights or obligations thereunder, or a waiver by Investor of any of its
rights thereunder or at law or in equity.  This Amendment does not obligate
Investor to agree to any other extension or modification of the Investment
Agreement nor does it constitute a course of conduct or dealing on behalf of
Investor or a waiver of any other rights or remedies of Investor.  No omission
or delay by Investor in exercising any right or power under the Investment
Agreement, this Amendment, the other Transaction Documents or any related
instruments, agreements or documents will impair such right or power or be
construed to be a waiver of any default or Event of Default or an acquiescence
therein, and any single or partial exercise of any such right or power will not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver will be valid unless in writing and then only to the extent
specified.




10.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Amendment shall not be
interpreted or construed with any presumption against the party causing this
Amendment to be drafted.




11.

Signatories.  Each individual signatory hereto represents and warrants that he
or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.




12.

Duplicate Originals.  Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.  This Amendment may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.  Signature by facsimile or PDF
shall bind the parties hereto.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.







Company:

DESERT HAWK GOLD CORP







By: /s/ Rick Havenstrite

Name: Rick Havenstrite

Title: President

 

 

 

 

Investor:

DMRJ GROUP I LLC




By: /s/ Daniel Small

Name: Daniel Small

Title: Daniel Small





































[SIGNATURE PAGE TO NINTH AMENDMENT]















